Citation Nr: 0722699	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-02 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss, and if so, whether service connection 
is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  The veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
in May 2007; a transcript of that hearing is associated with 
the claims folder.

The issue of whether service connection is warranted for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A September 1979 RO rating decision denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss; the veteran did not appeal this rating 
decision.

2. Evidence associated with the claims file after the last 
final denial in September 1979 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for bilateral hearing loss.


CONCLUSIONS OF LAW

1. The September 1979 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  In the case of a request to 
reopen a previously disallowed claim, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
or her entitlement to the underlying claim for the benefit 
sought.  See v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

For purposes of evaluating the veteran's request to reopen 
his claim of service connection for bilateral hearing loss, 
the Board notes that a lengthy discussion of VCAA notice is 
unnecessary as the Board is reopening this claim.  
Nevertheless, a letter sent to the veteran in May 2004 
provided adequate notice regarding what constitutes "new and 
material evidence," as well as what the evidence must show 
in order to reopen his underlying claim of service 
connection.  The May 2004 letter also informed the veteran of 
the evidence and information necessary to substantiate the 
underlying claim, the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence, and the need to submit any 
pertinent evidence in his possession.  Finally, a March 2006 
letter provided the veteran with notice in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded).

In addition to providing proper VCAA notice, the Board finds 
that VA also fulfilled its duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as well a March 2005 VA 
examination report.  The Board finds that all relevant 
evidence necessary for an equitable disposition of the issue 
of reopening the veteran's claim has been obtained, and that 
the case is ready for appellate review.

Analysis

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in this matter, as 
issued in a September 1979 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records and Cleveland, Ohio (Wade Park) VA Medical 
Center (MC) records dated July through August 1979.  The 
basis for denial, as enumerated in the September 1979 rating 
decision, was the lack of evidence of a current bilateral 
hearing loss disability.  As the veteran did not timely 
appeal the RO's decision, it became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

The RO reopened the veteran's claim of entitlement to service 
connection for bilateral hearing loss in an April 2005 rating 
decision; however, it denied the underlying service 
connection claim.  The veteran received notice of the 
decision and timely appealed it.  Although the RO reopened 
the veteran's claim based on a finding that new and material 
evidence had been submitted, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Following the RO's denial in September 1979, additional 
evidence was associated with the claims file, including more 
statements from the veteran, testimony from an October 2005 
RO hearing and from a May 2007 Board hearing, a June 2004 lay 
statement, and a March 2005 VA examination report.  Of 
particular note is the March 2005 VA examination report which 
demonstrates that the veteran's pure tone thresholds in both 
his ears meet the VA regulatory thresholds for hearing 
impairment.  See 38 C.F.R. § 3.385 (2006).  

The Board finds that this additional evidence submitted by 
the veteran in support of his claim is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  All of 
the evidence listed above presents evidence which was not 
available at the time of the prior decision in this matter; 
therefore, the Board considers it to be new evidence.  The 
March 2005 VA examination report demonstrating current 
bilateral hearing loss is also considered material evidence 
as it specifically relates to the reason for the prior 
denial.  The Board therefore finds that the newly submitted 
evidence is so significant that it must be considered in 
order to fairly decide the merits of this claim, and as such, 
the claim for entitlement to service connection for bilateral 
hearing loss must be reopened for full review.  38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and to this extent the claim is granted.


REMAND

Although the Board finds that there has been sufficient 
compliance with due process, as well as sufficient evidence, 
to reopen the veteran's claim of service connection for 
bilateral hearing loss, it concludes that further development 
is needed before it may consider the underlying merits of the 
veteran's claim on appeal.  Therefore, for the reasons 
discussed below, the issue of whether the veteran is entitled 
to service connection for bilateral hearing loss is remanded.

A. Outstanding VA Treatment Records

The veteran testified at his May 2007 Board videoconference 
hearing that he sought treatment for hearing loss shortly 
after service separation.  Specifically, he stated that he 
went to the VA hospital in Wade Park (Cleveland VAMC) for a 
brief period of time approximately one year following 
separation.  The veteran also testified that he later sought 
treatment from the same facility beginning in 1979 and that 
he receives treatment for his current hearing loss at the 
Brecksville VA Clinic.  Finally, the veteran's original April 
2004 request to reopen indicates that he has relevant records 
with his primary care physician at the McCafferty Patient 
Care Center (McCafferty Vet Center Outstation) in Cleveland, 
Ohio.

With the exception of Cleveland (Wade Park) VAMC records 
dated July through August 1979, the claims folder does not 
contain any of the VA medical records mentioned above.  The 
Board observes that these records may be pertinent to the 
veteran's claim on appeal, and in light of the fact that VA 
has a duty to obtain all outstanding identified VA treatment 
records, this appeal must be remanded to obtain these 
records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively in the possession of VA adjudicators 
during the consideration of a claim).

B. VA examination

The veteran was already afforded a VA examination in March 
2005 with respect to his claim on appeal.  However, after 
careful review of the record the Board concludes that this 
examination is inadequate and that another examination, with 
etiological opinion, is required.  The March 2005 VA examiner 
diagnosed the veteran as having mild high frequency 
sensorineural hearing loss in the right ear and moderate 
sensorineural hearing loss in the left ear.  The report notes 
that both the veteran's separation examination and an August 
1979 audiological evaluation were negative for hearing loss; 
however, no etiological opinion is provided.  Also of note, 
the examiner indicated that the hearing tests used on the 
veteran's January 1954 separation examination may overlook 
high frequency hearing loss.  

In light of competent evidence of in-service noise exposure, 
evidence of current high frequency hearing loss in the right 
ear, and the VA examiner's comment regarding the potential 
shortcomings of the veteran's separation examination, the 
Board finds that there is not sufficient competent medical 
evidence to decide this claim.  If the March 2005 VA 
examination report contained an etiological opinion regarding 
whether the veteran's current hearing loss was related to in-
service noise exposure, a new examination would be 
unnecessary.  However, the examiner does not provide such 
opinion.  His report only provides a summary of the relevant 
service medical records.  Since the Board is not free to make 
medical determinations and there is no etiological opinion is 
provided, a new examination with opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records from 
the Cleveland VAMC (Wade Park) for the 
period from March 1954 through December 
1955, and for the period from September 
1979 through the present.  Any records 
pertaining to the veteran at the 
Breckville VA Clinic and the McCafferty 
Vet Center Outstation (Patient Care 
Clinic) should also be obtained.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the above records sought do not exist or 
that further efforts to obtain those 
records would be futile.

2. After all outstanding records have been 
obtained, schedule the veteran for a VA 
examination for the purpose of 
ascertaining the existence and etiology of 
any bilateral hearing loss disability.  
The claims file must be made available to 
the examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in conjunction with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should indicate 
whether the veteran has any current 
hearing loss disability, providing a 
diagnosis for all disabilities.  The 
examiner should then provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any current hearing 
loss disability is etiologically related 
to the veteran's active service, including 
in-service noise exposure.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether there is any relationship between 
the veteran's active service and any 
current hearing loss disability, on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

3. Readjudicate the veteran's claim of 
entitlement to service connection for 
bilateral hearing loss.  If the benefits 
requested on appeal are not granted to the 
veteran's satisfaction, issue a 
supplemental statement of the case to the 
veteran and his representative, if any.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


